COXE, District Judge
(orally). In this case the collector assessed the importations under paragraph 108 of the tariff act of October 1, .1890, as “manufactures of glass.” The importers insist that they should have been assessed under paragraph 445 of the *727same act, which provides for “glass beads, loose, unthreaded, or unstrung, ten per centum ad valorem.” A simple question of fact is thus presented where the burden is upon the importers to prove that the importations consist of unstrung glass beads. This question of fact was tried out before the board of appraisers and they have found that the articles in question are “manufactures of glass,” and are not unstrung glass beads. As I recollect the evidence the only testimony before the board was to the eifect that these are strung beads; in fact a mere ocular examination of them demonstrates that they are strung beads. As there is no evidence to the contrary the court would hardly be justified in overruling the decision of the board. If it were a disputed question of fact on evenly balanced testimony their decision should stand, but as it is the weight of evidence is clearly on the side of the collector. The decision of the board of appraisers is, therefore, affirmed.